UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) o Definitive Proxy Statement x Definitive Additional Materials o Soliciting Material Pursuant to § 240.14a-12 INTERNATIONAL GAME TECHNOLOGY (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Team, In the spirit of continuing to deliver results that exceed overall expectations, IGT is continually looking for new ways to excel in products, business value-added solutions and news. With a purpose and promise to lead and transform, IGT presents the industry-first interactive Annual Report and Year in Review . It vividly represents our successful financial results for 2012, commitment to strong corporate governance and adherence to corporate objectives. By living and breathing innovation, now you can access IGT annual report anytime and anywhere … online and/or on your mobile phone …. At IGT, we are passionate about pioneering change for the long term benefit of our customers, employees, partners, and shareholders. Last week we reported our terrific first quarter 2013 Q1 financial performance. We continue to lead and transform the gaming industry in an amazing confident way and our first quarter results demonstrate our commitment to unrivaled leadership and success. High profile business publications have been covering IGT progress and our industry-leading position. A few highlights are included below: IGT’s 1Q Profit Beats Expectations. The company reported that improved revenue helped boost its fiscal first-quarter profit more than 30 percent. – Bloomberg Businessweek (January 22, 2013) IGT reports growth in most areas of its core business. Wells Fargo Securities gaming analyst Cameron McKnight said he favors IGT over Bally Technologies or WMS Industries as the slot machine business remains "hyper-competitive". – Las Vegas Review-Journal (January 22, 2013) IGT’s both revenue and adjusted earnings per share for the quarter topped analysts' estimates. Looking ahead, the slot machine maker reiterated its adjusted earnings outlook for fiscal 2013. – NASDAQ (January 22, 2013) I believe our best is yet to come … Best, Susan Cartwright Vice President Corporate Communications Important Additional Information International Game Technology (“IGT”), its directors and certain of its executive officers may be deemed to be participants in the solicitation of proxies from IGT stockholders in connection with the matters to be considered at IGT’s 2013 annual meeting of stockholders.
